Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which thepatent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHUN et al. (US Pub. 2020/0026667).
Regarding independent claims 1, 10 and 17, CHUN discloses an apparatus, comprising: a memory controller (Fig.4: DRAM controller 460) having an interface (Fig.4: DRAM interface 464) to communicate with a memory ([0002]: the DRAM (Dynamic Random Access Memory) device), the memory controller (Fig.4: DRAM controller 460) comprising logic circuitry (Fig.4: configuration/control 466) to specify one of multiple possible write values (Fig.1 and [0026]: e.g., zeros) to the memory ([0002]: the DRAM (Dynamic Random Access Memory) device) during a write operation with multiple bits of a command that is sent on a command address bus that emanates from the interface, the memory ([0002]: the DRAM (Dynamic Random Access Memory) device) to write any one of the possible write values (Fig.1: e.g., zeros) into its storage cells while the interface is in a power saving state ([0002]: LPDDR5 (Low Power Double Data Rate 5)) wherein the specified one write value (Fig.1: e.g., zeros) is not articulated by the memory controller (Fig.4: DRAM controller 460) on a data bus of the interface as part of the write operation (Fig.4: DRAM interface 464) ([0002] and [0026]: JDEC (Joint Electron Device Engineering Council) promulgates several standards including the LPDDR5 (Low Power Double Data Rate 5) standard for mobile storage devices. The LPDDR5 standard introduced new methods to write a large number of constant values, e.g., zeros, to the DRAM (Dynamic Random Access Memory) device instead of normal data path access. Write-x and datacopy0 functions are examples of such alternative write features. Using these new functions can reduce energy).

Regarding claims 2, 11 and 18, CHUN teaches wherein the command is not a WRITE command ([0004]: The write-x function can be initiated through a CAS (Column Address Select) command).
Regarding claim 3, CHUN teaches wherein the command is a command/address bus (CAS) command ([0004]: The write-x function can be initiated through a CAS (Column Address Select) command) and the interface is compatible with a Joint Electron Device Engineering Council (JEDEC)  promulgated industry standard ([0002]).
Regarding claims 4 and 12, CHUN teaches wherein the JEDEC promulgated standard is a low power dual data rate 5 (LPDDR5) standard ([0002]: JDEC (Joint Electron Device Engineering Council) promulgates several standards including the LPDDR5 (Low Power Double Data Rate 5) standard for 
Regarding claims 5, CHUN teaches wherein the power saving state comprises: not sending write data over the interface; not sending write strobes over the interface; inactivated memory side on-die termination circuitry ([0002]: JDEC (Joint Electron Device Engineering Council) promulgates several standards including the LPDDR5 (Low Power Double Data Rate 5) standard for mobile storage devices. The LPDDR5 standard introduced new methods to write a large number of constant values, e.g., zeros, to the DRAM (Dynamic Random Access Memory) device instead of normal data path access. Write-x and datacopy0 functions are examples of such alternative write features. Using these new functions can reduce energy).
Regarding claims 6, 14 and 20, CHUN teaches wherein the memory comprises look-up table circuitry having entries, the one write value provided by a particular one of the entries identified by the multiple bits ([0004] and [0005]: TABLE 1 and TABLE 2).
Regarding claim 7, CHUN teaches wherein the specified one write value is communicated in a command that precedes a WRITE command in a normal write sequence, and wherein the specified one write value are all 1s (Fig.1 and [0004], [0026] and [0040]). CAS command with followed with a write command to write zeros and it could also write 1s.  see 1st argument at the end).
Regarding claims 8, 15 and 19, CHUN teaches wherein the specified write value is communicated with less bits than a size of a data word to be written and wherein the memory includes hardwired circuitry to create the specified one write value (Fig.1).
Regarding claims 9 and 16, CHUN teaches the specified one write value is embedded in the second command ([0007]: The nature of the datacopy0 command is also different than a normal write 
Regarding claim 13, CHUN teaches the multiple possible write values comprise: all 1s; all Os (Fig.1 and [0002], [0026] and [0040].  see 1st argument at the end).

Response to Arguments
Applicant’s arguments filed on 12/02/2021 have been fully considered but they are not persuasive.

1st Point of Argument
Regarding Applicant’s remarks on page 7, the applicants argue that Chun does not teach “write any one of the possible write values into its storage cells”
In response, Chun teaches that unlike normal write commands, the write-x and datacopy0 commands may be used to write a large number of constant values, e.g., zeros, to a DRAM device ([0026]).  The constant values in mathematics are integer numbers which could be 0, 1, 2, 3, 4, 5, etc.  Therefore, the write-x command in Chun is used to write any one of the possible write values including 0 or 1, etc.   Chun clearly teaches “write any one of the possible write values into its storage cells” in [0026].

2nd Point of Argument
Regarding Applicant’s remarks on page 7, the applicants argue that the Office has entirely failed to address “a command address bus that emanates from the interface” with respect to Chun.
In response, Chun teaches that the write-x function can be initiated through a CAS (Column Address Select) command followed with an appropriate write command ([0004]).  Fig.4 in Chun clearly shows that a command address bus that emanates from the interface.  Therefore, Chun clearly teaches a command address bus that emanates from the interface.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135